In two coram nobis proceedings, defendant appeals from two purported orders of the County Court, Nassau County, one in each proceeding, denying the applications. Appeals dismissed. It appears that UO:. orders were made. One proceeding terminated in an oral decision, made May 27,. 1971, which denied the pertinent application after a hearing. The other proceeding terminated in a decision dated February 18, .1971, -which' denied the application therein. No appeal lies from a decision. However, we have considered appellant’s contentions and, if the appeals were properly before us, we would affirm the determinations. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.